     Case 2:17-cr-00181-JTM-DMD Document 457-1 Filed 04/30/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA                          *            CRIMINAL NO. 17-181-JTM-DMD

 VERSUS                                            *            SECTION: “H”

 CHAD ALLEN SCOTT                                  *
 RODNEY P. GEMAR
                                                   *

                                            *      *        *

  MEMORANDUM IN SUPPORT OF JOINT MOTION FOR SCHEDULING ORDER

       The United States of America and counsel for the Defendants, appearing through the

undersigned Attorneys, respectfully submit this Memorandum in Support of the Joint Motion for

Scheduling Order and further asks that the parties Motion be granted.

       Background

       Trial in the above-captioned case was recently continued from July 13, 2020, to November

2, 2020. In order to ensure the proper progress of this case, the parties hereby propose in agreement

the deadlines listed below for the Court’s consideration.

       Proposed scheduling deadlines

       The parties now submit the following table of proposed deadlines for the Court’s review.
       Case 2:17-cr-00181-JTM-DMD Document 457-1 Filed 04/30/20 Page 2 of 4



Event                                                        Agreed upon date
Pretrial Motions pursuant to FED. R. CRIM. P. 12             Due by Friday, August 21, 2020
Notice of intent to use expert witness                       Due by Friday, August 21, 2020
Responses to Pretrial Motions and expert witness notices     Due by Thursday, September 10,
                                                             2020
Telephonic Status Conference                                 Friday, September 11, 2020, 9:00am
Hearing on expert witnesses and Pretrial Motions             Thursday, September 17, 2020
Motions in limine                                            Due by Friday, October 2, 2020

Government 404(b) Notice                                     Due by Friday, October 2, 2020

Disclosures of witness statements, as required by the        Due by Thursday, October 15, 2020
Jencks Act, 18 U.S.C. § 3500
Responses to motions in limine                               Due by Friday, October 16, 2020

Disclosure of summary charts to be introduced pursuant       Due by Thursday, October 22, 2020
to FED. R. EVID. 1006
Final pretrial conference, including hearing on motions in   Thursday, October 22, 2020
limine
Trial                                                        Monday, November 2, 2020


         As stated in the Court’s prior scheduling order, the deadlines apply to both Defendants

  Scott and Gemar, and Defendants may file “follow-up motions regarding alleged discovery

  violations by the Government” for good cause shown. Rec. Doc. 453.

         Conclusion

         This joint proposal includes reasonable deadlines intended to prevent delay in resolving

  this case. Thus, the parties request that the Court issue an order adopting the parties desired

  scheduling dates.




                                                   2
    Case 2:17-cr-00181-JTM-DMD Document 457-1 Filed 04/30/20 Page 3 of 4



       Parties’ position regarding oral argument

       The parties suggest that in person oral argument on this motion is not necessary, but if the

Court desires argument, the Government asks that it be scheduled for Thursday, May 7, 2020. If

the Court would like to have a teleconference in lieu of an oral argument, counsel for the

Government will also be available at the Court’s convenience.



                                             Respectfully submitted,

                                             Brian A. Benczkowski
                                             Assistant Attorney General for the Criminal Division
                                             Attorney for the United States
                                             Acting Under Authority Conferred by 28 U.S.C § 515

                                             _Charles A. Miracle_______
                                             Charles A. Miracle (OH #67814)
                                             Assistant Deputy Chief
                                             Timothy A. Duree (TX #24065179)
                                             Trial Attorney
                                             U.S. Department of Justice
                                             Criminal Division
                                             1400 New York Avenue, NW
                                             Washington, DC 20005
                                             (202) 616-2660
                                             timothy.duree2@usdoj.gov
                                             charles.miracle@usdoj.gov




                                                3
     Case 2:17-cr-00181-JTM-DMD Document 457-1 Filed 04/30/20 Page 4 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 30, 2020, I electronically filed the foregoing with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing to all counsel

of record.



                                             _Charles A. Miracle_______.
                                             Charles A. Miracle
                                             Assistant Deputy Chief
                                             U.S. Department of Justice




                                                4
